Hunter, J.
(dissenting) — I dissent. I disagree with the majority that the respondent attorney was lazy or indolent. The record shows overwork, lack of organization, and procrastination. The respondent’s emotional illness indicates some excuse for his conduct. Nevertheless, I agree with the majority that Canons of Professional Ethics 15, 22, and 29, RCW Vol. 0, were violated.
The crux of this case is the degree of punishment that should be imposed. The record discloses that the respondent voluntarily made a complete and satisfactory settlement with his former clients for any damages sustained by them from improper attention to their litigation, at a cost to the respondent of $1,800. This admission of improper disposition of his clients’ business, their resulting damages, and payment for same, constituted good faith, self-imposed discipline and punishment. Further punishment by way of reprimand, in my opinion, would therefore be sufficient.